UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
AT KNOXVILLE

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
FACEBOOK USER IDS 100027405876554

and 100009430730909 THAT IS ST()RED Case No. 3:18-MJ- a ` §§ 1
AT PREMISES CONTROLLED BY
FACEB()OK INC., HEADQUARTERED Filed Under Seal

AT 1601 WILLOW ROAD, MENLO
PARK, CA 94025

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

l, John Williams, Jr., an lnvestigator With the Knoxville Police Department (KPD)
Intemet Crimes against Children (ICAC) Task Force and being a Task Force Officer With the
United States Department of Homeland Security (DHS), Immigration and Customs Enforcement
(ICE), Homeland Security Investigations (HSI), being duly sworn, depose and state the
following: .

l. l make this affidavit in support of an application for a search Warrant for
information associated With certain Facebook user le (UID) that are stored at premises owned,
maintained, controlled, or operated by Facebook lnc. (Facebook), a social networl<ing company
headquartered in Menlo Park, California. The information to be searched is described in the
following paragraphs and in Attachment A. This affidavit is made in support of an application
for a search Warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A), and 2703(0)(1)(A) to require
Facebook to disclose to the government records and other information in its possession,
pertaining to the subscriber or customer associated With the user le.

2. Ihave`been employed With KPD Since August 14, 2000. Since December 2012, l

have been assigned to KPD’s ICAC Task Force as an undercover online investigator The KPD-

Case 3:18-mj-02187-HBG Document 2 Filed 11/01/18 Page 1 of 25 Page|D #: 7

lCAC Task Force is responsible for investigating and enforcing federal criminal Statutes
involving the sexual exploitation of children under Title 18, United States Code, Chapters 110
and ll7, including Sections 2251, 2252, 2252A, and 2422(b). Ihave acquired experience in
these matters through specialized training and everyday Work related to these types of
investigations

3. As a federal task force officer, l am authorized to investigate violations of the
laws of the United States, and am a law enforcement officer with the authority to execute
warrants issued under the authority of the United States.

4. The information contained within the affidavit is based upon information l have
gained from my investigation, my personal observations, my training and experience, and/or
information related to me by other law enforcement officers and/or agents. Since this affidavit is
being submitted for the limited purpose of obtaining a search warrant, l have not included each
and every fact known to me concerning the investigation l have received training in the area of
sexual exploitation of minors, including the enticement of minors by adults to engage in sexual
activity.

5. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of 18 U.S.C. §§ 2251(a), 2252(a)(2),
2252A(a)(5)(B), and 2422(b) have been committed by TYWAN MONTREASE SYKES
(hereinafter “Sykes”). There is also probable cause to search the information described in
Attachment A for evidence and instrumentalities of these crimes and contraband or fruits of these

crimes, as described in Attachment B.

Case 3:18-mj-O2187-HBG Document 2 Filed 11/01/18 Page 2 of 25 Page|D #: 8

PROBABLE CAUSE
6. In support of the Application, l hereby incorporate by referenced the facts set
forth in my prior affidavit in support of a Criminal Complaint and arrest warrant in Case No.
3:18~MJ~2178 (EDTN), a copy of which is attached hereto as Exhibit l.
7. According to information obtained from Facebook, on October 6, 2018, between
6:57:5 l pm PDT and 7:09:12pm PDT, the following communication occurred between Sykes and
M.D., a female child born in January 2003. This communication indicates prior sexual contact
between Sykes and M.D.:
' [M.D. (100009430730909) ~ lO/06/2018 6:57:51pm PDT]
when did we start talking,? that night u picked me up from work and we had
sex at your house for the first time
' [Ty Sykes (100027405876554) - 10/06/2018 6:58:31pm PDT]
Why you didn't think l would
' [M.D. (100009430730909) - 10/06/2()18 6:58:59pm PDT]
idk bc my age
' [M.D. (100009430730909) - 10/06/2018 6:59:24pm PDT]
l just didn't kno if you would be comfortable with it
' [Ty Sykes (100027405876554) - lO/06/2018 7:09:12pm PDT]
l'm sort of not bit you seem way older and thats what did it for me
8. According to information obtained from Facebook, on October 6, 2018, between
7:49:24pm PDT and 7:51:15pm PDT, the following communication occurred between Sykes and
M.D., a female child born in January 2003. This communication indicates Sykes knew that M.

D. was a minor.

Case 3:18-mj-O2187-HBG Document 2 Filed 11/01/18 Page 3 of 25 Page|D #: 9

' [Ty Sykes (100027405876554) - 10/06/2018 7:49:24pm PDT]
lf I explain all the reason why you different it would take me to your 18th
birthday to finish
' [M.D. (100009430730909) ~ 10/06/2018 7:49:54pm PDT]
well just explain some
' [M.D. (100009430730909) - 10/06/2018 7:50:35pm PDT]
im telling u the littlest things make me happy. u just calling me gorgeous
makes me happy
' [Ty Sykes (100027405876554) - 10/06/2018 7:51:15pm PDT]
You beautiful you sexyI see a lot of potential in you your smile I know you
smart if you would just listen and quit thinking everybody trying to tell you
what to do and you don't have to listen cuz you 15 now l'm 40 something and
l still listen to people tell me what to do because you can always learn
something from somebody else no matter if it's the wrong thing you can learn
not to do what they doing they just don't make a different or nothing dating
learning stuff or anything and of course you got pretty feet and good head and
wet pussy
9. According to information obtained from Facebook, on October 6, 2018, between
6131:57pm PDT.and 6:57:22pm PDT, the following communication occurred between Sykes and
M.D., a female minor born in January 2003, via Facebook Messenger, a messaging feature
available to users of the social media platform Facebook. This communication indicates Sykes

requested that M.D. take pictures of herself while in the shower to send to him and that

Case 3:18-mj-O2187-HBG Document 2 Filed 11/_01/18 Page 4 of 25 Page|D #: 10

subsequently M.D. took and Sent several images of her breasts and vagina to Sykes through the

use of Facebook Messenger.

[M.D. (100009430730909) ~ 10/07/2018 6:31:57pm PDT]

Okay baby well ima take a shower

[Ty Sykes (100027405876554) - 10/07/2018 6:45:21pm PDT]

Okay call me when you get out are you going to send me some pictures while
you're in the shower all Soaking wet even though you already wet wet

[M.D. (100009430730909) ~ 10/()7/2018 6:51:50pm PDT]

M.D. (100009430730909) sent an image reported as apparent child
exploitation image (CEI): CT 41735964

[M.D. (100009430730909) - 10/07/2018 6:51:57pm PDT]

M.D. (100009430730909) sent an image reported as apparent CEI: CT
41735964

[M.D. (100009430730909) - 10/07/2018 6:52:00pm PDT]

M.D. (100009430730909) sent an image reported as apparent CEI: CT

4 1 735 964

[M.D. (100009430730909) - 10/07/2018 6:52:05pm PDT]

M.D. (100009430730909) sent an image reported as apparent CEI: CT
41735964

[Ty Sykes (100027405876554) - 10/07/2018 6:56:38pm PDT]

Ugh you should let me come see you when everybody go to bed or something

please

[M.D. (100009430730909) - 10/07/2018 6:57:22pm PDT]

5

Case 3:18-mj-'O2187-HBG Document 2 Filed 11/01/18 Page 5 of 25 Page|D #: 11

Well they have an alarm system and it makes a noise when u open a door

lO. On October 16, 2018, I submitted a request to Facebook to preserve all content
related to Facebook UID 100027405876554 and UID 100009430730909 Facebook accounts.

11. On October 18, 2018, Sykes was arrested pursuant to an arrest warrant in Case
No. 3:18~MJ-2178 (EDTN).

ADDITIONAL INFORMATION PERTAINING TO FACEBOOK

12. Facebook owns and operates a free-access social networking website of the same
name that can be accessed at http://www.facebook.com. Facebook allows its users to establish
accounts with Facebook, and users can then use their accounts to share written news,
photographs, videos, and other information with other Facebook users, and sometimes with the
general public.

13. Facebook asks users to provide basic contact and personal identifying information
to Facebook, either during the registration process or thereafter. This information may include
the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords, physical
address (including city, state, and zip code), telephone numbers, screen names, websites, and
other personal identifiers. Facebook also assigns a user identification number to each account.

14. Facebook users may join one or more groups or networks to connect and interact
with other users who are members of the same group or network. Facebook assigns a group
identification number to each group. A Facebook user can also connect directly with individual
Facebook users by sending each user a “Friend Request.” lf the recipient of a “Friend Request”
accepts the request, then the two users will become “Friends” for purposes of Facebook and can

exchange communications or view information about each other. Each Facebook user’s account

Case 3:18-mj-O2187-HBG Document 2 Filed 11/01/18 Page 6 of 25 Page|D #: 12

includes a list of that user’s “Friends” and a “News Feed,” which highlights information about
the user’s “Friends,” such as profile changes, upcoming events, and birthdays.

15. Facebook users can select different levels of privacy for the communications and
information associated with their Facebook accounts. By adjusting these privacy settings, a
Facebook user can make information available only to himself or herself, to particular Facebook
users, or to anyone with access to the Intemet, including people who are not Facebook usei‘s. A
Facebook user can also create “lists” of Facebook friends to facilitate the application of these
privacy settings. Facebook accounts also include other account settings that users can adjust to
control, for example, the types of notifications they receive from Facebook.

16. Facebook users can create profiles that include photographs, lists of personal
interests, and other information Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items
available elsewhere on the Internet. Facebook users can also post information about upcoming
“events,” such as social occasions, by listing the event’s time, location, host, and guest list. ln
addition, Facebook users can “check in” to particular locations or add their geographic locations
to their Facebook posts, thereby revealing their geographic locations at particular dates and
times. A particular user’s profile page also includes a “Wall,” which is a space where the user
and his or her “Friends” can post messages, attachments, and links that will typically be visible
to anyone who can view the user’s profile.

17. Facebook allows users to upload photos and videos, which may include any
metadata such as location that the user transmitted when he or she uploaded the photo or video.
lt also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.

When a user is tagged in a photo or video, he or she receives a notification of the tag and a link

Case 3:18-mj-O2187-HBG Document 2 Filed 11/01/18 Page 7 of 25 Page|D #: 13

to see the photo or video. For Facebook’s purposes, the photos and videos associated with a
user’s account will include all photos and videos uploaded by that user that have not been
deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

18. Facebook users can exchange private messages on Facebook With other users.
Those messages are stored by Facebook unless deleted by the user. Facebook users can also post
comments on the Facebook profiles of other users or on their own profiles; such comments are
typically associated with a specific posting or item on the profile. In addition, Facebook has a
chat feature that allows users to send and receive instant messages through Facebook Messenger.
These chat communications are stored in the chat history for the account. Facebook also has
Video and Voice Calling features, and although Facebook does not record the calls themselves, it
does keep records of the date of each call.

19. lf a Facebook user does not want to interact with another user on Facebook, the
first user can “block” the second user from seeing his or her account.

20. Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as
webpages or content on third-party (z'.e., non-Facebook) websites. Facebook users can also
become “fans” of particular Facebook pages.

21. Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

22. Each Facebook account has an activity log, which is a list of the user’s posts and
other Facebook activities from the inception of the account to the present. The activity log

includes stories and photos that the user has been tagged in, as well as connections made through

Case 3:18-mj-O2187-HBG Document 2 Filed 11/01/18 Page 8 of 25 Page|D #: 14

the account, such as “liking” a Facebook page or adding someone as a friend. The activity log is
visible to the user but cannot be viewed by people who visit the user’s Facebook page.

23. In addition to the applications described above, Facebook also provides its users
with access to thousands of other applications (“apps”) on the Facebook platform. When a
Facebook user accesses or uses one of these applications, an update about that the user’s access
or use of that application may appear on the user’s profile page.

24. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of the
action, and the user ID and IP address associated With the action, For example, if a user views a
Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and
would show when and from what IP address the user did so.

25. Social networking providers like Facebook typically retain additional information
about their users’ accounts, such as information about the length of service (including Start date),
the types of service utilized, and the means and source of any payments associated with the
service (including any credit card or bank account number). ln some cases, Facebook users may
communicate directly with Facebook about issues relating to their accounts, such as technical
problems, billing inquiries, or complaints from other users. Social networking providers like
Facebook typically retain records about Such communications, including records of contacts
between the user and the provider’s support services, as well as records of any actions taken by
the provider or user as a result of the communications

26. As explained herein, information stored in connection with a Facebook account

may provide crucial evidence of the “Who, what, why, when, where, and how” of the criminal

Case 3:18-mj-O2187-HBG Document 2 Filed 11/01/18 Page 9 of 25 Page|D #: 15

conduct under investigation thus enabling the United States to establish and prove each element
or alternatively, to exclude the innocent from further suspicion In my training and experience, a
Facebook user’s IP log, stored electronic communications, and other data retained by Facebook,
can indicate who has used or controlled the Facebook account This “user attribution” evidence
is analogous to the search for “indicia of occupancy” while executing a search warrant at a
residence. For example, profile contact information private messaging logs, status updates, and
tagged photos (and the data associated with the foregoing, such as date and time) may be
evidence of who used or controlled the Facebook account at a relevant time. Further, Facebook
account activity can show how and when the account was accessed or used. For example, as
described herein, Facebook logs the lP addresses from which users access their accounts along
with the time and date. By determining the physical location associated with the logged IP
addresses, investigators can understand the chronological and geographic context of the account
access and use relating to the crime under investigation Such information allows investigators
to understand the geographic and chronological context of Facebook access, use, and events
relating to the crime under investigation Additionally, Facebook builds geo~location into some
of its services. Geo-location allows, for example, users to “tag” their location in posts and
Facebook “friends” to locate each other. This geographic and timeline information may tend to
either inculpate or exculpate the Facebook account owner. Last, Facebook account activity may
provide relevant insight into the Facebook account owner’s state of mind as it relates to the
offense under investigation. For example, information on the Facebook account may indicate the
owner’s motive and intent to commit a crime (e.g., information indicating a plan to commit a
crime), or consciousness of guilt (e.g., deleting account information in an effort to conceal

evidence from law enforcement).

10

Case 3:18-mj-O2187-HBG Document 2 Filed 11/01/18 Page 10 of 25 Page|D #: 16

27. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information transaction
information and other account information

INFORMATION TO BE SEARCHED AND THINGS T() BE SEIZED

28. 1 anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(0)(1)(A), by using the warrant
to require Facebook to disclose to the government copies of the records and other information
(including the content of communications) particularly described in Section l of Attachment B.
Upon receipt of the information described in Section I of Attachment B, govemment-authorized
persons will review that information to locate the items described in Section ll of Attachment B.

CONCLUSION

29. Based on the forgoing, l request that the Court issue the proposed search warrant.

30. This Court has jurisdiction to issue the requested warrant because it is “a court of
competentjurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A), and
(c)(l)(A). Specifically, the Court is “a district court of the United States .-. . that ~ has

jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

11

Case 3:18-mj-O2187-HBG Document 2 Filed 11/01/18 Page 11 of 25 Page|D #: 17

31. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.

 

Investigator _
Knoxville Police Department
lntemet Crimes Against Children Unit

Subscribed and sworn to before me on this l day of November, 2018

,L»

(/-'
UNITEn’sTATEs MAMSTRATE JUDGE

12

Case 3:18-mj-O2187-HBG Document 2 Filed 11/01/18 Page 12 of 25 Page|D #: 18

ATTACHMENT A
Property to Be Searched
'l`his warrant applies to information associated with the Facebook users
100027405876554 and 100009430730909 that is stored at premises owned, maintained,

controlled, or operated by Facebook lnc., a company headquartered in Menlo Park, California.

Case 3:18-mj-O2187-HBG Document 2 Filed 11/01/18 `Page 13 of 25 Page|D #: 19

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Facebook
To the extent that the information described in Attachment A is within the possession
custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is
located within or outside of the United States, including any messages, records, files, logs, or `
information that have been deleted but are still available to Facebook, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the
following information to the government for each user ID listed in Attachment A: j
(a) All contact and personal identifying information including for user IDs
100027405876554 and 100009430730909, including full name, user
identification numbers, birth dates, gender, contact e-mail addresses, physical
address (including city, state, and zip code), telephone numbers, screen names,
websites, and other personal identifiers;
(b) All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities from August 1, 2018, to October 18, 2018;
(c) All photos and videos uploaded by that user ID and all photos and videos
uploaded by any user that have the users tagged in them from August 1, 2018, to
October 18, 2018, including Exchangeable Image File (“EXIF”) data and any
other metadata associated with those photos and videos;
fd) All profile information; News Feed information; Status updates; videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including

the friends’ Facebook user identification numbers; groups and networks of which

Case 3:18-mj-02187-HBG Document 2 Filed 11/01/18 Page 14 of 25 Page|D #: 20

(C)

(f)

(s)
(h)
(i)

(i)

(k)

(1)

(m)

the user is a member, including the groups’ Facebook group identification
numbers; future and past event postings; rejected “Friend” requests; comments;
gifts; pokes; tags; and information about the user’s access and use of Facebook
applications;

All records or other information regarding the devices and internet browsers
associated with, or used in connection with, that user lD, including the hardware
model, operating system version unique device identifiers, mobile network
information and user agent string;

All other records and contents of communications and messages made or received
by the user from August 1, 2018, to October 18, 2018, including all Messenger
activity, private messages, chat history, video and voice calling history, and
pending “Friend” requests;

All “check ins” and other location information;

All IP logs, including all records of the IP addresses that logged into the account;
All records of the account’s usage of the “Like” feature, including all Facebook
posts and all non-Facebook webpages and content that the user has “liked”;

All information about the Facebook pages that the account is or was a “fan” of;
All past and present lists of friends created by the account;

All records of Facebook Searches performed by the account from August 1, 2018,
to October 18, 2018;

The types of service utilized by the user;

Case 3:18-mj-02187-HBG Document 2 Filed 11/01/18 Page 15 of 25 Page|D #: 21

(n) The length of service (including start date) and the means and source of any
payments associated With the service (including any credit card or bank account
number);

(o) All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook
users have been blocked by the account;

(p) All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support
services and records of actions taken

Facebook is hereby ordered to disclose the above information to the government within

14 DAYS of service of this warrant.

Case 3:18-mj-02187-HBG Document 2 Filed 11/01/18 Page 16 of 25 Page|D #: 22

II. Information to be seized by the government

All information described above in Section l that constitutes fruits, evidence and
instrumentalities of violations of 18 U.S.C. §§ 2251(a), 2252(a)(2), 2252A(a)(5)(B), and 2422(b)
involving TYWAN MONTREASE SYKES since August 1, 2018, including, for each user lD
identified on Attachment A, information pertaining to the following matters:

(a) Evidence of the communications between Tywan Montrease Sykes and M.D.;

(b) Evidence of the communications between Tywan Montrease Sikes and other
Facebook users pertaining to M.D.;

(c) Evidence of communications between M.D. and other Facebook users pertaining
to Tywan Montrease Sykes;

(d) Evidence of the digital files, including image files, video files, and audio files,
relating to the crimes under investigation;

(e) Evidence indicating how and when the Facebook accounts were accessed or used,
to determine the chronological and geographic context of account access, use, and
events relating to the crimes under investigation and to the Facebook account
owner;

(f) Evidence indicating the Facebook account users’ intent as it relates to the crimes
under investigation; and

(g) The identity of the persons who created and used the accounts, including records

that help reveal the whereabouts of such persons.

Case 3:18-mj-02187-HBG Document 2 Filed 11/01/18 Page 17 of 25 Page|D #: 23

CERTIFICATE OF AUTHENTICITY OF DOMESTIC
RECORDS PURSUANT TO FEDERAL RULES OF
EVIDENCE 902(11) AND 902(13)

I, , attest, under penalties of perjury by the laws

 

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. l am employed by Facebook, and my title is

. lam qualified to authenticate the records attached hereto

 

because l am familiar with how the records were created, managed, stored, and retrieved. l state
that the records attached hereto are true duplicates of the original records in the custody of
lFacebook. The attached records consist of [GENERALLY DESCRIBE
RECORDS (pages/CDs/megabytes)]. l further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted
business activity of Facebook, and they were made by Facebook as a regular practice; and

b. such records were generated by Facebook’s electronic process or system that
produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of Facebook in a manner to ensure that they are true duplicates of the
original records; and

2. the process or system is regularly verified by Facebook, and at all times

pertinent to the records certified here the process and system functioned properly and normally.

Case 3:18_-mj-02187-HBG Document 2 Filed 11/01/18 Page 18 of 25 Page|D #: 24

l further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.

 

Date ~ Signature

Case 3:18-mj-02187-HBG Document 2 Filed 11/01/18 Page 19 of 25 Page|D #: 25

 

EleBlT
1

 

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
AT KNOXVILLE

Case No. 3:18-MJ- §§ l jj

UNITED STA'I`ES OF AMERICA

V.

\_/\/V\/\./

TYWAN MONTREASE SYKES

AFFIDAV`IT IN SUPP RT F RIMINAL COMPLAINT

 

I, John Williams, Jr., an lnvestigator With the Knoxville Police Department (KPD)
Internet Crimes against Children (ICAC) Task Force and being a Task Force Of`ficer With the
United States Department of Homeland Security (DHS), Immigration and Customs Enforcement
(ICE), Homeland Security Investigations (HSI), being duly sworn deposes and states the
following:

l. Ihave been employed with the KPD since August 14, 2000. Since December
2012, I have been assigned to the KPD’s ICAC Task Force as an undercover online investigator.
The KPD-ICAC Task Force is responsible for investigating and enforcing federal criminal
statutes involving the sexual exploitation of children under Title 18, United States Code, Chapter

‘ 110, including, without limitation section 2422(b). I have acquired experience in these matters
through specialized training and everyday work related to these types of investigations
I have completed the following training:

0 2000 KPD Training Academy Recruit Class A;

¢ 2007 KPD Instructor Developn'ient;

¢ 2007 KPD Field Training Officer School;

¢ 2013 Basic Computer Skills for Law Enforcement Training Program;

¢ 2013 Undercover Chat lnvestigations in Raleigh, NC;

 

Case 3:18_-mj2-02178-HBG Document 1 Filed 10/18/18 Page 2 of 7 Pa e|D #: 2
Case 3:18-mj-0 187-HBG Document 2 Filed 11/01/18 Page 20 of 25 age|D #: 26

o 2013 ICAC Investigative Techniques in Jacksonville, FL;

v 2013 Commercial Sexual Exploitation of Children in Nashville, TN;

¢` 2014 Regional Law Enforcement Training on Child Exploitation in Atlanta, GA;

o 2014 Child Protection System and Basic Gnutella and e-Mule Peer-to-Peer computer
training in Lynchburg, VA;

0 2014 Basic Peer-to-Peer Investigations, Fox Valley Technical College;

¢ 2014 e-Mule Peer-to~Peer training, Fox Valley Technical College;

¢ 2014 ARES Peer~to-Peer training, Fox Valley Technical College;

» 2014 BitTorrent Peer-to-Peer training, Fox Valley Techni_cal College in Denver, CO;

¢ 2015 e-Phex Peer-to-Peer training, Fox Valley Technical College;

0 2015 Advanced Forensics on Child Pomography Examinations in Nashville, TN;

¢ 2016 United States Secret Service BICEP Computer Forensic Training in Hoover, AL;

¢ 2016 Mobilyze Tn`age by Black Bag Technologies Certification, Atlanta, GA;

¢ 2017 Freenet Peer-to-Peer training, Fox Valley Technical College in Atlanta, GA; and

¢ 2017 Homeland Secun`ty lnvestigations Task Force Ofticer- Training Course in
Knoxville, TN.

2. As a federal task force officer, your affiant is authorized to investigate violations
of the laws of the United States and is a law enforcement officer With the authority to execute
warrants issued under the authority of the United States.

3. The information contained within the affidavit is based upon information 1 have
gained from my investigation my personal observations, my training and experience-, and/or
information related to me by other law enforcement officers and/or agents Since this affidavit is
being submitted for the limited purpose of a criminal complaint and arrest warrant, l have not
included each and every fact known to me concerning the investigation l make this affidavit in

Support of a complaint and warrant for the arrest of TYWAN MONTREASE SYKES for

attempting`to use a facility or means of interstate or foreign commerce tol<:nowingly persuad_e,_… g g w 77

 

induce, entice or coerce an individual who had riot attained the age of 18 years to engage in l

2

CaseS:_lB mg%l BG Documentl Filed101/ 81/8 ag

e3017 Pa elD#: 3
Case 3: 18- mj- 01 Document 2 Filed 111/01/18 Pa age 21 o

f 25 age|D #: 27

' sexual activity for which any person can be charged with a criminal offense, in violation of
18 U.S.C. § 2422(a). 1 have received training in the area of sexual exploitation ofminors,
including the enticement of minors by adults to engage in sexual activity. Except as noted, all of
the information contained in this affidavit is either known to me personally or has been told to
me by other law enforcement officials

4. Since October 16, 2018, l have been investigating an individual identified as
Tywan Montrease Sykes, a male born July 18, 1975. My investigation has revealed that Sykes
currently resides at 113 Adkins Way, Louisville, TN 37777. Sykes is a registered sex offender in
the State of Tennessee and has been convicted of statutory rape on March 4, 1997, aggravated
statutory rape on December 12, 2008, and violation of sex offender registry on March 25, 2016.

5. On October 16, 2018, I received a Cybertip #41757406 from the National Center
for Missing and Exploited Children (NCMEC). The Cybertip indicated a current or imminent

' risk to a 15 year-old female child.

6. NCMEC reported that a 43-year-old male appeared to be enticing a 15-year-old
female to produce and send apparent child exploitation images and also engage in certain sexual
activity via private messages Conversation indicated that the suspect and the minor may have
already met to engage in sexual activity and appear to be living within close proximity to each
other. l

7. Facebook provided conversations between a username Ty Sykes (UID
100027405876554) Pacebo-_ok account and a username M.D. (UID1000094307***** (partially
redacted)) Facebook accounts :"l`he Facebook registration date of birth for Ty Sykes was provided

and, l have confirmed that is Tywan Montrease Sykes’s date of birth. Sykes had also reported

 

. 3 _ . n
oascea§‘:al '-;Lr§j`-nd§i§f?§§g(;oci)c%°mu§nrftn§ 1 Ffl:él§dl i?diffeg P';%geez£lzoddz£spa §§%lb Sil: 23

that Facebook account to his sex offender supervision officer with the Blount County Shen'ff’ s g
Office as belonging to Sykes.

8. According to the Facebook Cybertip, on October 3, 2018, between 7:47:23pm
PDT and 8:02:22pm PDT, the following communication occurred between Tywan Montrease

Sykes and M.D., a female minor born in January 2003.

[Ty Sykes (100027405876554) - 10/03/2018 7 :47 :23pm PDT]
l'm really horny
' [Ty Sykes (100027405876554) - 10/03/2018 7:47:34pm PDT]
Just let me stick it in
' [M.D. (1000094307*****) - 10/03/2018 7 :47:48pm PDT]
and u wouldn’t care? & I kno i want you to baby. but I can't do that tonight
' [M.D. (1000094307*****) - 10/03/2018 7:48:23pm PDT]
next week when im at my mimis and can leave We can flick
' [Ty Sykes (100027405876554) - 10/03/2018 7:53:21pm PDT]
1 promise I just want to stick it in and out just once _
" [Ty Sykes (100027405876554) - 10/03/2018 7:53:26pm PDT]
Ok nvm v
' [M.D. (100009430*****) - 10/03/2018 8:01:53pm PDT]

u gotta eat me out, since I gave u head

[M.D. (1000094307*****) - 10/03/2018 8:02:22pm PDT]
not tn but soon
9. Further information provided by Facebook showed the Ty Sykes (UID

100027405876554) account was registered with the name/of_'l`ywan Sykes and phone nurwr__i_l_)_e~r”_gf:M d

Case 3:18_-m`5(1)

Case 3:18-mj-0

4
21 8-HBG Documentl il d1/1 18 Pa e5of7 P e|D :
s7-HBG Document 2 Ffl:e§ 11 olf s Pagge 23 of 25 611rgagellf) ge 29

+18654432104. This phone number is the number Sykes had provided to his sex offender
supervision officer with the Blount County Sheriff’s Office to use to contact 'Sykes. l

10. On October 16, 2018, lnvestigators with the KPD-ICAC received consent to

examine an iPhone SE with a serial number of DX3VTQ85HTVK belonging to M.D. T he phone ~

~ number of (865) 443-2104, belonging to Sykes, was listed as a contact in the phone. There was
also text communication present between Sykes and M.D., indicating that the two had been in
contact with one another.

11. KPD-ICAC investigators interviewed M.D. on October 16, 2018. M.D. admitted
during the interview that she knew Sykes and had recently had sex with Sykes. M.D. also stated
that she had sent nude photographs of herself to Sykes at his request, but had deleted them from
the above-described iPhone SE prior to the interview.

12. Aggravated statutory rape, a Class D felony,'is the sexual penetration of a minor
that is at least thirteen (13) but less than eighteen (18) years of age and by a'person at least ten
(10) years older than the minor victim. Tenn. Code Ann. § 39-13-506(0). “Sexual penetration"
means sexual intercourse, cuimiliiigus, fellatio, anal intercourse, or any other intiusion, however
slight, of any part of a person's body or of any object into the genital or anal openings of the
victiin's, the defendant's, or any other person's body, but emission of semen is not required
Tenn. Code Ann. § 39-13-501(7).

CONCLUSION

13. Therefore, there is probable cause to believe that TYWAN MONTREASE

SYKES has violated 18 U.S.C. § 2422(b) by knowingly attempting to use a facility or means of

interstate or foreign commerce to induce, entice, or coerce a minor to engage in sexual activity

 

5
Case 3:18-m 0-21 8- HB G Document 1 Filed 10/1 81/ 18 aeezg 07f Pa e|D#: 6
Case 3: 18- mj- 2187- HB G Document 2 Filed 11/0 1/18 Pa aeg 6401c 25 age|D #: 30

for which a person can be charge with a criminal offense, that is, aggravated statutory rape, in

violation of Tenn Code Ann. § 39-13-506(c).

FURTHER AFFIANT SAYETH NOT. JOM w

hnj\/I.Williams Jr
Investigator
Knoxville Police Department
Internet Crimes Against Children,'l`ask Force

Swom and subscribed before me
This l 8 day of October 2018.

11 ind
Honorable H. Bruce Guyfon _
UNITED STATES MAGISTRATE JUDGE

 

Case 3:18-m BG Document 1 il d 1 /1/ /18 e7 of7 e|D
ease 3: 18- mj- 0-2(1)22317 Document 2 Fll:e§ 11 011 P%gge 25 of 25Palgageff>7 #: 31

